Citation Nr: 0834582	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-39 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran had active service from March 1963 through March 
1977 with possible prior active service that has yet to be 
verified.  He died in June 2004.  The appellant is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The death certificate notes that the immediate cause of the 
veteran's death was coronary artery disease, due to or as a 
consequence of "Wagner's [sic] Granulomatosis," due to or 
as a consequence of Congestive heart failure.  

In a January 2005 letter, K.M.N., M.D., a physician who 
treated the veteran from 1997 to December 2003, indicated 
that it was "possible" that the veteran's Wegener's 
granulomatosis arose as a consequence of exposure to 
herbicides during service.  The veteran served in Vietnam and 
exposure to herbicides is presumed.  Thus, a medical opinion 
is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4) 
(2007).  

A review of the record shows that the late veteran's service 
treatment records are incomplete, yet no formal finding of 
unavailability of these records has been made.  Moreover, the 
service treatment records in the claims file as well as a 
Form DD 214 indicate that the veteran had service prior to 
March 1963.  Attempts to obtain the late veteran's full 
service treatment records must be made.  See 38 C.F.R. 
§ 3.159(c)(2).  Clarification of the late veteran's service 
dates is also necessary.

Of record is a July 2006 response from Cannon Air Force Base 
(AFB) in response to the RO's request for the late veteran's 
post-service retirement medical records.  Cannon AFB 
responded negatively to the RO's request, indicating that the 
requested records had been relocated to St. Louis.  No 
further efforts were made to obtain these records.  The Board 
presumes that these records were sent to the National 
Personnel Records Center (NPRC) in St. Louis.  Because the 
record fails to establish that these records are unavailable, 
further attempts to obtain them must be made.  Id.  

Further, in a September 2004 response to the RO's request for 
medical records, Texas Tech Medical Center responded 
negatively, indicating that a new authorization in compliance 
with the Health Insurance Portability and Accountability Act 
(HIPAA) was necessary to obtain the requested records.  It 
does not appear that any further request was made.  Because a 
subsequent request may result in VA obtaining these records, 
a follow-up request with a compliant authorization and 
release is necessary.  See 38 C.F.R. § 3.159(c)(1).  

Finally, the appellant should be provided appropriate notice 
of the evidence necessary to substantiate her claim.  See 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  At the time of 
the veteran's death, service connection was not in effect for 
any disabilities and he did not have any claims pending. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with corrected 
notice concerning cause of death benefits.  
Hupp-compliant notice should be provided, 
to specifically include an explanation of 
the evidence and information required to  
substantiate the cause of death claim 
based on the conditions not yet service 
connected.  The appellant should also be 
advised of the respective obligations of 
VA and the appellant in obtaining such 
evidence and should be advised of the 
bases for effective dates. 

2.  Verify all of the late veteran's dates 
of active service.

3.  Attempt to obtain the late veteran's 
full service treatment records and post-
service retirement medical records 
pertaining to treatment at Cannon AFB from 
the NPRC.  If such records are 
unavailable, a formal finding of 
unavailability should be made and placed 
in the claims file.  

4.  After obtaining appropriate 
authorization from the appellant, contact 
Texas Tech Medical Center and attempt to 
obtain the late veteran's post-service 
retirement medical treatment records.  If 
the response to this request indicates 
that these records are unavailable, it 
should be so noted in the claims file.  

5.  After completion of the foregoing, 
forward the claims folder to an 
appropriate VA physician to obtain a 
medical opinion as to whether it is at 
least as likely as not that the cause of 
the veteran's death is etiologically 
related to any incident in service, to 
include exposure to herbicides such as 
Agent Orange.  The examiner should 
specifically comment on the January 2005 
opinion provided by K.M.N., M.D.  

A rationale should be provided any the 
expressed opinion.  

6.  Thereafter, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the claimant and her 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond before this case is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


